Title: To George Washington from Robert Howe, 16 January 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            West point 16th January 1781
                        
                        I have by every means in my power endeavoured to find how far the fears entertained of the disaffection of
                            the Massachuset troops to the purposed Service was well or ill founded, and not content with my own personal efforts, I
                            have desired officers of address and abilities to exert themselves also. It appears to be the opinion of Putnam, Vose,
                            Sprout, Brooks, Porter, Trescot and many others that a dependance may be had upon the good conduct of the men in any
                            Service your Excellency Shall require of them. I confess I am of that opinion, and tho’ all human events are uncertain,
                            yet I rely so much upon it that I am ready to take my chance with the detachment if it becomes necessary to proceed with
                            it, and shall do it with confidence. the doubts General Heath has Suggested to your Excellency were taken up principally
                            upon a repport of a Sergeant to Co. Newal, But when it is inquired into, the Giant dwindles into a dwarf. I will relate
                            it: Col. Newal was allarmed by a Sergeant who told him that the Men detatched from his regiment had refused to draw the
                            four days provisions ordered them, and this circumstance has been construed into their dislike of the Service. But upon
                            inquiring their murmurs appear to have arisen from the late hour of the Night when they received the Order and a dispute
                            which of them Should go for the provisions which was Settled by themselves & the provisions instantly Sent for. Col.
                            Putnam formed some pretext to be among them the next day—he inquired strictly if they had cooked their rations agreable to
                            order, and asked many questions which might have led to a discovery had their feelings been much against the Service, But
                            not one word like it was expressed, except from one man lately exchanged and arrived from New york who Said he was willing
                            to fight against anything but a brother Soldier—this and a Camp girl’s mentioning at a Suttler’s Shop that she did not
                            believe the men would fight against the pensylvanians is, I believe, the whole basis of this affair.
                        The day being very bad yesterday and I much indisposed, I did not go to General Parson’s as I had intended
                            but sent by express, desiring to be particularly informed of all circumstances respecting the detatchment ordered from his
                            line—he writes that the men never were ordered on any Service which they more willingly undertook. All this taken together
                            persuades me there is great reliance to be placed on the good dispositions of the detachment.
                        All the Officers Uniting in Opinion that some Rum now and then distributed would be attended with good
                            effect, indeed would be exceedingly necessary, I take the liberty to request that your Excellency would be So kind as to
                            give Col. Blaine Some directions thereupon, who tells me it may be obtained by impressment if no other method can procure
                            it. And the necessity of the Case will I think warrant the measure. I am, Dear Sir, with the greatest respect your
                            Excellency’s most obedient and most humble servant
                        
                            Robert Howe
                        
                    